Citation Nr: 9923930	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  95-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to a disability rating in 
excess of 10 percent for lumbosacral strain.  The veteran has 
perfected an appeal of that decision.  


REMAND

The veteran's service medical records show that he complained 
of low back pain on numerous occasions during active service.  
Examinations and X-ray studies failed to reveal any objective 
evidence of pathology, and his complaints were generally 
assessed as low back strain.

The veteran claimed entitlement to service connection for a 
back disorder in July 1991.  In conjunction with an October 
1991 VA examination, he reported having had intermittent low 
back pain since 1964.  Physical examination revealed limited 
motion of the lumbar spine, and an X-ray study was shown to 
be normal.  At that time his complaints were again assessed 
as lumbosacral strain, for which service connection was 
granted in a November 1991 rating decision.

The veteran has submitted evidence of chiropractic treatment 
for low back pain in November 1987 through February 1988 and 
in June 1992.

The veteran's claim for an increased rating was previously 
before the Board in April 1997, at which time the Board 
remanded the case for additional development.  The Board 
noted that the veteran had a history of chronic low back 
pain, and asked the RO to provide the veteran a VA orthopedic 
examination that included consideration of all of the 
functional limitations imposed by the low back disorder 
pursuant to the decision of the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court), in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  38 C.F.R. §§ 4.40, 4.45.  The RO was also asked 
to obtain the veteran's treatment records from the VA medical 
center (MC) in New Orleans, Louisiana.

The veteran was apparently scheduled for the VA orthopedic 
examination in June 1997, and in July 1997 the VAMC reported 
that the veteran had failed to report for the examination.  
After the veteran received a January 1998 Supplemental 
Statement of the Case (SSOC) indicating that he had failed to 
report for the scheduled VA examination, he responded in a 
January 1998 statement that he had never received 
notification that he was supposed to have a VA examination in 
July 1997.  At that time he also stated that he had undergone 
a VA examination on June 17, 1997.  According to records 
provided by the VAMC, the veteran did undergo a VA 
examination on that date.  The report of the examination was 
not provided to the RO, however, and is not included in the 
case file.  According to information provided by the VAMC, 
the report of the examination may have been "lost in the 
system."  The Board notes that subsequent to the June 1997 
examination the RO obtained copies of all of the veteran's 
treatment records from the VAMC, which did not include a 
report of the examination.  The records from June 1997 to 
March 1998 show, however, that on June 13, 1997, X-rays were 
taken of the veteran's cervical and lumbar spine.

In light of the above, inasmuch as it appears that the VA is 
on notice of the existence of an additional VA examination 
report, this report should be obtained prior to the Board's 
appellate review in this case.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 372-73 (1992) (where the Board is on notice 
of the possible existence and relevance of certain evidence, 
remand to obtain that evidence is required); see generally 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As 
additional action by the RO may be helpful in either 
obtaining this report, or documenting information that the 
report cannot be obtained, the Board determines that further 
development in this regard is warranted.  

In February 1998 the veteran underwent a VA orthopedic 
examination.  At that time the examiner stated that although 
she had not examined the veteran in June 1997, another 
physician had apparently done so.

The VA examination in February 1998 revealed evidence of 
significantly limited motion of the lumbar spine and 
tenderness in the lumbar muscles, but no evidence of muscle 
spasm was recorded and the neurological examination was 
normal.  The veteran reported being unable to work for the 
previous six months due to back pain.  Apparently based on 
the existing X-ray study, the examiner provided a diagnosis 
of degenerative disc disease of the cervical and lumbar spine 
from L4-S1.  Disability that is due to the degenerative disc 
disease, if it is not related to the lumbosacral strain, is 
not service connected and the symptoms of degenerative disc 
disease cannot be considered in evaluating the low back 
disability.  38 C.F.R. § 4.14.

The veteran underwent an additional examination by the same 
examiner in September 1998, during which he complained of 
severe pain in his neck and low back.  He reported that he 
had been unable to work for over a year due to back pain.  
Examination again revealed significant limitation of motion 
and cervical paraspinal muscle spasm, but no evidence of 
lumbar muscle spasm was noted.  The examiner again provided a 
diagnosis of degenerative disc disease of the cervical and 
lumbar spine from L4-S1, and stated that the lumbar 
degenerative disc disease could be related to lumbar strain, 
but that the cervical degenerative disc disease was more than 
likely not related.  She stated that the veteran would have 
difficulty maintaining gainful employment due to his back 
symptoms.

The RO found that the September 1998 examination report was 
not adequate for rating purposes, due to the nonspecific 
opinion regarding the etiology of the lumbar degenerative 
disc disease, and the examining orthopedist was asked to 
provide a supplemental report.  In a January 1999 report the 
orthopedist provided the opinion that the lumbar spine 
degenerative disc disease was likely not due to the service-
connected lumbosacral strain.  She did not provide any 
rationale for either opinion.

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court has 
defined "disability" in this context as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

In light of the conflicting opinions regarding a relationship 
between the veteran's lumbosacral strain and lumbar 
degenerative disc disease, and the absence of any rationale 
for either opinion, the Board finds that another VA 
examination, as specified in greater detail below, should be 
performed.  Accordingly, the Board observes that the 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claim includes a contemporaneous 
and thorough examination, which includes a review of all 
medical records and examinations relevant to the disability.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Although the Board regrets further delay, the Board is of the 
opinion that additional development is warranted.  In 
accordance with the statutory duty to assist the veteran in 
the development of evidence pertinent to his claim, the case 
is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him at any time in recent years 
for his low back disability.  With any 
necessary authorization from the veteran, 
the RO should obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured. 

2.  The RO should then contact the New 
Orleans VAMC and determine whether or not 
the appellant underwent a VA examination 
in June 1997 and, if so, the RO should 
obtain a copy of the report of the 
examination and associate it with the 
claims file.  If the RO is unable to 
obtain the report, the claims file should 
be documented to that effect.  

3.  The veteran should be provided a VA 
examination by a board-certified 
orthopedist other than the physician who 
examined him in February and September 
1998, if another physician is available.  
The purpose of the examination is to 
determine the current severity of the 
disability resulting from the service-
connected lumbosacral strain, and to 
distinguish the low back symptoms that 
are due to non-service connected 
pathology.  The claims file must be made 
available to and be reviewed by the 
examiner in connection with the 
orthopedic evaluation.  The examination 
must include a detailed review of the 
veteran's medical history, a thorough 
clinical evaluation, and all appropriate 
testing needed to ascertain the status of 
his low back disability. 

The examiner should conduct a thorough 
orthopedic examination of the back and 
provide a diagnosis of any pathology 
found.  In examining the back the 
examiner should be asked to specify 
whether the examination revealed any 
evidence of sciatic neuropathy, with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc.  If a 
neurological examination is needed in 
order to make this determination, that 
examination, including any relevant 
diagnostic testing, should be conducted.  
The examiner should also determine the 
range of motion of the lumbosacral spine, 
including the specific limitation of 
motion due to pain.

The examiner should also be asked to 
specify whether the examination revealed 
any evidence of muscle spasm, loss of 
lateral spine motion in the standing 
position, listing of the spine to one 
side, positive or negative Goldthwaite's 
sign, limitation of forward bending in 
the standing position, osteoarthritic 
changes or narrowing or irregularity of 
joint spaces, or any abnormal mobility on 
forced motion.

The examiner should also describe any 
functional loss pertaining to the low 
back, including the inability to perform 
normal working movements of the back with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should also 
provide an opinion on whether the 
veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
back pathology.

Based on the examination, the review of 
the relevant medical records, and sound 
medical principles, the orthopedist 
should provide an opinion on whether the 
degenerative disc disease of the lumbar 
spine was caused or aggravated by the 
lumbosacral strain that initially 
occurred during service.  If the 
orthopedist finds that the lumbosacral 
strain did not cause or aggravate the 
degenerative disc disease, the 
orthopedist should distinguish the low 
back symptoms that are due to lumbosacral 
strain from those that are due to 
degenerative disc disease.  If it would 
aid the examiner in providing this 
assessment, he/she should describe all of 
the functional limitations caused by the 
low back disorders and provide a 
percentage of functional limitation 
caused by each disorder.  

If the examiner finds that the 
lumbosacral strain continues to exist and 
is aggravating the degenerative disc 
disease, he/she should quantify the 
degree of aggravation.  In other words, 
the examiner should describe the 
functional limitations resulting from the 
degenerative disc disease with and 
without the affects of the lumbosacral 
strain.

The examiner should also provide an 
opinion concerning the effect of the 
veteran's service-connected low back 
disability on his employability.  All 
opinions and the supporting rationales 
should be in writing.  If the examiner is 
unable to provide a complete opinion, the 
reason why the opinion cannot be provided 
must be explained.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a higher disability rating 
for lumbosacral strain, giving due 
consideration to whether service 
connection for lumbar degenerative disc 
disease is warranted.  In accordance with 
38 C.F.R. §§ 4.40 and 4.45, the RO should 
assess all of the functional limitations 
resulting from the service-connected 
disability in finding the appropriate 
rating.

In determining the appropriate rating, 
the RO should also consider the 
provisions of 38 C.F.R. §§ 3.321(b) and 
4.16 and, based on the evidence 
indicating that the low back disability 
has prevented the veteran from 
maintaining employment, determine whether 
he is entitled to a total disability 
rating based on individual 
unemployability.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


